Petitioner, a prison inmate, attempted to send a card to an inmate at a Federal prison and was found guilty of violating a prison disciplinary rule regulating inmate correspondence. Contrary to petitioner’s contention, there is substantial evidence in the record to support respondent’s finding that petitioner sent mail to another inmate without authorization. As for petitioner’s contention on administrative appeal that the misbehavior report was written in retaliation for prior grievances he had filed, he failed to submit evidence to substantiate this claim. We have considered petitioner’s remaining claims and find that they are either not properly before this Court or are without merit.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.